Citation Nr: 1537525	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-12 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hemorrhoids.

2.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable disability rating for bilateral foot strain.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), alcohol dependence and alcohol induced depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2012 and August 2012 rating decisions of Regional Office's (RO) of the Department of Veterans Affairs (VA).

The Board has recharacterized the claim of service connection for depression to include other psychiatric disabilities under Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of entitlement to an initial compensable disability rating for bilateral foot strain and entitlement to service connection for an acquired psychiatric disorder, to include PTSD, alcohol dependence and alcohol induced depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran's hemorrhoid disability is not shown to be more than mild or moderate; evidence of thrombosis, irreducibility, excessive redundant tissue, and frequent recurrences is not indicated.

2.  The Veteran's GERD has not been manifested by persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain.

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

2.  The criteria for a compensable disability rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.344(a), 4.114, Diagnostic Code 7399-7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeals arise from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.  Once the service connection benefits are granted, the claims are substantiated and additional notice is not required for the downstream issue of the disability rating assigned.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

With respect to the issues being decided herein, the Veteran was provided a VA medical examinations in February 2012.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Because the Veteran is challenging the initially assigned disability ratings, they have been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claims.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may, however, grant different levels of compensation effective from different dates based on the evidence throughout the period since service connection was awarded.  See Hart v. Mansfield, 121 Vet. App. 505 (2007).

Hemorrhoids

The Veteran's service-connected hemorrhoids are currently evaluated as noncompensable under Diagnostic Code 7336.  Under this code, external or internal hemorrhoids are assigned a noncompensable rating when they are mild or moderate.  A 10 percent disability rating is assigned when external or internal hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent disability rating is assigned when there are external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

Service treatment records show that the Veteran was treated for external hemorrhoids while in service. 

The Veteran was afforded a VA examination in February 2012.  The Veteran was diagnosed with internal or external hemorrhoids.  The examiner noted that the Veteran suffered from moderate hemorrhoids on anal fissure.  The hemorrhoids were small or moderate external hemorrhoids.  The Veteran used hemorrhoidal cream for the condition.  The examiner noted that the Veteran did not have large or thrombotic, irreducible hemorrhoids with excessive redundant tissue.

After a review of the entire record, the Board finds that a compensable evaluation for hemorrhoids is not warranted.  The Veteran's service-connected hemorrhoids have been manifested by no worse than mild or moderate symptoms.  The evidence of record, to include the February 2012 VA examination report, does not reflect that the Veteran's hemorrhoids manifested as large irreducible or thrombotic hemorrhoids and there is no indication that excessive redundant tissue has been present at any time.  Thus, the Veteran's overall disability picture does not more nearly approximate or equate to the criteria for the next higher rating of 10 percent, and the lower rating of 0 percent must be assigned.  38 C.F.R. § 4.7.  

GERD

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

The Veteran's GERD has been rated under Diagnostic Codes 7399-7346, as analogous to hiatal hernia.  Under this diagnostic code, a 10 percent rating, the currently assigned evaluation, is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent rating is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The Veteran was afforded a VA examination in February 2012.  The Veteran noted that he had abdominal pain which occurred periodically and monthly.  No anemia, weight loss, nausea, vomiting, hematemesis or melena were noted upon examination.  No incapacitating episodes due to stomach or duodenum conditions were reported.  

The Veteran's GERD does not warrant a compensable rating.  The evidence shows that the Veteran's GERD has not been symptomatic.  Only one symptom, abdominal pain, has been associated with GERD.  No persistently recurrent epigastric distress with dysphagia, regurgitation, accompanying substernal or arm or shoulder pain, vomiting, material weight loss, or hematemesis or melena with moderate anemia has been found.  In addition, no functional impairment has been reported.  The Veteran has not experienced two or more symptoms for a 30 percent rating under Diagnostic Code 7346, but of less severity.  As such, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 0 (zero) percent.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's hemorrhoid disability and GERD have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of moderate hemorrhoids on anal fissure and abdominal pain, respectively, have been accurately captured by the schedular criteria have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

The Board has also considered an inferred claim for a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However,  the Veteran does not contend, and there is no indication in the record, that his service-connected hemorrhoids disability or GERD have rendered him unable to secure or follow a substantially gainful occupation.  In fact, the February 2012 VA examiner specifically noted that disabilities did not impact the Veteran's ability to work.  See 38 C.F.R. § 4.16.  A claim for TDIU has not been raised.







ORDER

Entitlement to an initial compensable disability rating for hemorrhoids is denied.

Entitlement to an initial compensable disability rating for GERD is denied.


REMAND

Regarding the Veteran's claim for an initial compensable disability rating for service-connected bilateral foot strain, he contends that his disability is more advanced than that contemplated by the rating assigned.  The Veteran's bilateral foot strain with calluses has been rated under Diagnostic Code 5284 for other foot injuries.  

The Veteran was afforded a VA examination in February 2012.  The examination report indicates a diagnosis of metatarsalgia and foot injuries to include bilateral foot strain with calluses.  However, it is unclear from the current medical evidence what symptoms are associated with the service-connected disability and what symptoms are associated with the nonservice-connected foot condition, specifically bilateral metatarsalgia, and whether the symptoms arising from each can be separated.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  Accordingly, a new VA examination is necessary to attempt to differentiate the symptomatology of the service-connected bilateral foot strain from those of the nonservice-connected foot disability.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, alcohol dependence and alcohol-induced depressive disorder, the Veteran has stated that while he was onboard the USS Guam as a Search and Rescue Observer, a helicopter crashed and killed his friend; however, no other details were provided regarding the event.  

The Veteran was afforded a VA mental health examination and a VA PTSD examination in May 2012.  The Veteran was diagnosed with PTSD, alcohol dependence and alcohol induced depressive disorder.  The examiner noted that the Veteran was dependent on alcohol which is a known depressant and that a clear assessment of his mood was difficult to discern in the context of an alcohol dependent state.  It was noted that the Veteran had drank 48 hours prior to the examination and that a period of sobriety would be required to sort out the symptoms regarding an underlying depressive disorder.

The Veteran was found to have occupational and social impairment with occasional decease in work efficiency and intermittent periods of inability to perform occupational tasks.  He described work related struggles which were more related to anxiety issues.  The Veteran reported a history of heavy drinking.  He noted the helicopter crash while in service.  The Veteran was found to have a depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood and an inability to establish and maintain effective relationships.

The examiner stated that the Veteran suffered from PTSD.  The examiner opined that the Veteran's depression, PTSD and alcohol dependence were not related or caused by the Veteran's service-connected disabilities.  The examiner also noted that the Veteran did not suffer from panic attacks.  

A June 2012 VA treatment records shows a diagnosis of PTSD, recurrent, major depressive disorder, alcohol dependence and mood disorder. 

The Board finds that while on remand, development to verify the alleged stressful experience is needed.  The Veteran has described an in-service stressor resulting in his claimed psychiatric disability.  A review of the record does not reflect that the RO requested that the Veteran provide additional information regarding the stressor or that they contacted the U.S. Army and Joint Services Records Research Center (JSRRC) with information to research the claimed stressor.  

In addition, the VA examination of record is insufficient to decide the claim.  A new VA examination is necessary to determine the stressors supporting the diagnosis of PTSD.  Also, an opinion is needed to determine whether any other psychiatric disability was incurred as a result of active duty.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide additional information, such as the names and dates, of the stressor related to his claim for an acquired psychiatric disorder, to include the helicopter crash while on board the USS Guam.  Notify the Veteran that without more specific information regarding when and where the incident occurred, VA cannot attempt to corroborate this alleged stressor.

2.  If the Veteran is able to provide sufficient specificity regarding the alleged stressor, contact the JSRRC or other appropriate entity to verify the stressor.

3.  Schedule the Veteran for a VA foot examination to determine the current nature and severity of his service-connected bilateral foot disability.  The electronic claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  

In addition, the examiner is asked to distinguish between symptoms and impairments attributable to the Veteran's service-connected bilateral foot strain with calluses from those attributable to any other diagnosed disorders, to include metatarsalgia.

If the examiner identifies a foot disability that is clearly not related to the service-connected foot disability, then the examiner must opine as to whether it is at least as likely as not (a degree of 50 percent or higher) that the foot disability is related to the Veteran's military service.  

If the examiner is unable to distinguish which symptoms are the result of which disability, he or she must so state.

4.  After attempts to verify the Veteran's alleged in-service PTSD stressor are completed, the Veteran should be afforded a VA psychiatric examination.  The electronic claims folder must be reviewed by the examiner.  The examiner must respond to the following:

(a)  Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran has PTSD related to military service.  If PTSD is diagnosed, the examiner must identify the stressor upon which the PTSD is diagnosed.

(b)  Whether it is at least as likely as not (probability of 50 percent), that any current psychiatric disorder other than PTSD is related to service.

(c) IF PTSD or any other psychiatric disability is found to be at least as likely as not related to the Veteran's military service, then the examiner must address whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's diagnosed alcohol dependency is caused or aggravated by the psychiatric disability.  The examiner MUST address causation and aggravation.  If aggravation of the alcohol dependency by the psychiatric disability is found, the examiner must attempt to establish a baseline level of severity of the alcohol dependency prior to aggravation by the psychiatric disability.

5.  Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any of the benefits sought are denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


